Citation Nr: 9908526	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1997 and February 1988 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by some 
occupational and social impairment with reduced reliability 
and productivity, but it does not result in deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

2.  Post-traumatic stress disorder does not preclude all 
forms of substantially gainful employment which are 
consistent with the veteran's educational background and 
occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (1998).

2.  The criteria for a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-Traumatic Stress Disorder

VA outpatient treatment records reflect that the veteran was 
seen in the Mental Health Clinic in December 1996 complaining 
of anger control problems and an increase, since 1994, in 
thoughts about Vietnam.  A mental status examination report 
reflects findings that the veteran was normal in all areas, 
except mood and affect, which were characterized as anxious.  
Areas such as general appearance, behavior, speech, thought 
content, memory, and insight and judgment, however, were all 
characterized as normal; and suicidal and homicidal potential 
were not present.  The examiner at that time characterized 
the severity of the veteran's stressors as a 3 out of 10 and 
his highest level of adaptive functioning during the past 
year as a 7 out of 10.  

The veteran was seen in March 1997, at which time he 
indicated that he thought about Vietnam, indicating that it 
was the only time that he really felt needed, and of 
experiencing weekly flashbacks.  The veteran, who also 
complained of avoiding others at times, was characterized as 
pleasant and concerned about his symptoms, recognizing that 
he "knew he needed to fight them off and persevere."

In May 1997, the veteran indicated that he had lost his job 
as a result of an incident in which he was startled and 
reacted by pushing another employee.  The veteran was 
described as sad and angry and was advised that brief family 
counseling could be provided.  

In December 1997, the veteran underwent a VA psychiatric 
examination for the purpose of evaluating his post-traumatic 
stress disorder in December 1997.  The veteran indicated 
during the examination that he had been unemployed since 
April 1997, adding that he was unable to "hold the material 
with [his] left arm."  The examiner observed that the 
veteran and his wife had been separated since November 1997 
and that each sat in a chair "like a statue" with his or 
her arms folded.  The veteran indicated that he lived alone 
in an apartment and paid rent.  He also indicated that he 
"sometimes" attended services and that he had friends, 
including those through church.  The examiner indicated that 
the veteran's affect was constricted and that his mood was 
guarded, but that there was no evidence of manic state or 
psychotic depression.  The diagnosis was post-traumatic 
stress disorder with a GAF (global assessment of functioning) 
of 60.  

The veteran's post-traumatic stress disorder is evaluated as 
50 percent disabling under diagnostic code 9411.  Post-
traumatic stress disorder warrants a 50 percent rating if the 
disorder results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where a psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted if the disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

It is clear that the veteran does not meet the criteria for 
the next higher evaluation of 70 percent.  The most recent VA 
examination and treatment records document some family 
problems, constricted affect, guarded mood, and anxiousness.  
However, the veteran also has been characterized as normal in 
such areas as behavior, speech, thought content, and 
judgment.  During the most recent examination, the veteran 
indicated that he maintained social contacts with friends 
from different organizations.  Although he is no longer 
working, he has attributed this to a disability of his left 
arm, and the evidence associated with the claims file does 
not reflect the opinion of a health care provider suggesting 
that the veteran's psychiatric disorder has interfered to any 
significant degree with the veteran's ability to obtain or 
retain employment.  

The VA examiner's assessment of a GAF score of 60 further 
indicates a relatively high level of functioning when 
compared to the criteria commensurate with a higher 
evaluation.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF score of 60 falls within a range of 
scores (51-60) associated with moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Moreover, it represents the high end of that 
range; scores of 61 to 70, for instance, are associated some 
with mild symptoms or some difficulty in functioning in a 
person who "generally [is] functioning pretty well."  The 
evidence, as such, does not even begin to suggest a 
disability picture characterized by deficiencies in most 
areas.  A higher evaluation, therefore, is not warranted.  

II.  Total Evaluation

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities consist of post-
traumatic stress disorder, properly evaluated as 50 percent 
disabling as discussed above; residuals of a compound 
comminuted fracture of the left elbow, evaluated as 30 
percent disabling by analogy to diagnostic code 5205; and a 
scar of the left thigh, evaluated as noncompensable.  It 
would appear that the latter two disabilities are also 
properly evaluated.  Ankylosis of the minor extremity 
warrants a 30 percent evaluation if favorable (at an angle 
between 90 degrees and 70 degrees) and a 40 percent 
evaluation if intermediate (at an angle more than 90 degrees 
or between 70 and 50 degrees).  38 C.F.R. § 4.71a, Diagnostic 
Code 5205; see also 38 C.F.R. § 4.71a, Plate I.  A VA 
examination revealed post-traumatic significant 
osteoarthritis of the left elbow, which was characterized as 
a severe injury resulting in pain and marked mechanical 
limitation of motion.  Range of motion reportedly involved 
flexion to 90 degrees and extension to 10 degrees short of 
full extension.  Pronation was limited to 60 degrees and 
supination to 85 degrees.  As such, the veteran's range of 
motion included the ability to move within that range of 
positions contemplated by favorable ankylosis commensurate 
with a 30 percent evaluation.  Although a higher 10 percent 
evaluation is available for symptomatic scars, such as those 
which are painful or result in limitation of function, see 
38 C.F.R. § 4.118, 7803-05, there is no medical evidence 
before the Board, and no contentions by the veteran, that a 
scar of the left thigh results in any significant 
symptomatology.  

The combined evaluation for the veteran's disabilities is 70 
percent but the preponderance of the evidence is against his 
claim that disabilities render him unable to secure or follow 
a substantially gainful occupation.  According to a January 
1998 claim for benefits, the veteran has a high school 
education and also has some training from Tulsa Community 
College.  He has worked in various forms of labor, as an 
equipment cleaner and as a truck driver.  Since his last 
period of employment, he has sought work as a truck driver, 
as a resident manager, and as a courier /delivery driver.  
The veteran claims that as a result of his left hand and arm 
disability he could not hold or grip a pipe and could not 
hold anything for any long period of time.  He further 
alleges that he left his last place of employment in April 
1997 due to surgery on his left wrist, although this 
statement leaves unclear whether it was the surgery, or the 
underlying condition requiring surgery, that precipitated the 
veteran's termination of employment.  In either event, 
although treatment records document surgery for carpal tunnel 
syndrome, medical evidence associated with the claims file, 
including a VA examination in September 1997, reflect that 
the veteran's carpal tunnel syndrome, for which service 
connection is not in effect, is unrelated to the veteran's 
service-connected left elbow disability.  The September 1997 
examiner's comments also indicate that the veteran's carpal 
tunnel syndrome resolved by surgery.  These findings, which 
suggest that carpal tunnel syndrome does not contribute to 
the veteran's current disability picture, also suggest that 
the condition for which the veteran underwent surgery was 
unrelated to the veteran's service-connected injury.  Thus, 
the evidence indicates that the veteran's termination was 
likely due to a condition for which service connection is not 
in place. 

Moreover, medical evidence before the Board, including 
current VA examinations, does not suggest a disability 
picture so severe as to preclude all forms of substantially 
gainful employment.  As discussed above, the veteran's 
psychiatric condition does not result in symptoms so serious 
as to preclude employment.  In addition, the veteran's left 
elbow, although seriously impaired, retains some function.  
The disability of the elbow, moreover, involves the veteran's 
minor extremity, as he is right-handed, and there is no 
medical opinion that either disability or the two taken 
together operate in such a way as render the veteran 
incapable of employment.  Even if the veteran is precluded by 
his current disability from performing the work required for 
his last place of employment, his disabilities are not such 
that they preclude all forms of employment for which the 
veteran is qualified.  Therefore, a total evaluation based 
upon individual unemployability is unwarranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating and total compensation rating claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

A total evaluation based upon individual unemployability is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


